DETAILED ACTION
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicants are required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 to 13 and 18, drawn to an information processing device and method comprising predicting presence/absence of a user at a visit destination on a basis of sensed data, and providing a result of the prediction to an external device.
Group II, claims 14 to 15 and 19, drawn to an information processing device and method comprising obtaining prediction information about presence/absence of users at a plurality of visit destinations from an external device, and determining visit destinations to be assigned to a visitor on a basis of the prediction information.
Group III, claims 16 to 17 and 20, drawn to an information processing device and method comprising acquiring from an external device information about visit destinations assigned to a visitor, the information being determined on a basis of prediction information about presence/absence of users at a plurality of visit destinations, and displaying the information about visit destination assigned to a visitor.
Restriction among the three inventions is proper because they do not share the same technical feature so the unity of invention is lacking a priori.  Generally, Invention I is directed to a device that belongs to a user and corresponding to a method performed by a first information processing terminal 10, Invention II is directed to a server and corresponding to a method performed by information processing server 40, and Invention III is directed to a device that belongs to a visitor and corresponding to a method performed by third information processing terminal 30.  Even if all of the inventions broadly relate to presence/absence of a user, the three inventions do not set forth any of the same technical features.  Invention I is directed to using sensed data at a visit destination, e.g.¸ a user’s home, to predict a presence/absence of the user that is transmitted to a server.  Invention II acquires prediction information at a server about presence/absence of a plurality of users at visit destinations to determine what visit destinations and routes are assigned to a visitor, e.g., a delivery person.  Invention III acquires information about visit destinations and routes assigned to a visitor and displays that information to a visitor, e.g., a delivery person, so that the delivery person has a display of a delivery route calculated by a server.   
Applicants should note that even if there are some shared technical features, e.g., presence/absence prediction information, unity of invention would still be proper under an a priori reasonableness analysis for Invention I as A + B, Invention II as A + C, and Invention III as C + D.  Actually, there are no shared structural features or method steps among any of the three inventions, even if they all broadly relate to presence/absence prediction.  Alternatively, even if there is a shared technical feature among the three inventions of presence/absence prediction, unity of invention is still lacking a posteriori because presence/absence prediction is not novel or unobvious as disclosed, e.g., by Fusakawa et al. (U.S. Patent Publication 2017/0092102).
There would be a serious burden on quality examination if all of the inventions were examined together due to the separate features of the three inventions, and each of the three inventions would appear to require a different combination of prior art.  There would be a serious burden on quality examination if all of the inventions were examined together because a complexity of an ensuing rejection would be significantly increased by applying different combinations of references to each of the three inventions.
Moreover, there are no dependent claims that clearly link the three inventions together.  That is, Invention I does not include any dependent claims setting forth limitations directed to determining visit destinations assigned to a visitor, and does not include any dependent claims setting forth limitations directed to displaying information about visit destinations assigned to a visitor.    
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        June 10, 2022